[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a companion case to New Wood Construction Co. v. Housing Authority of North Branford, No. 0061361, in the Judicial District of Waterbury at Waterbury.
The plaintiff in 1980 furnished fill and did work as c subcontractor for the New Wood Construction Co., the contractor building the project known as Project E-121 — Rental Homes for the Elderly citizens in North Branford — Conn. The plaintiff claimed that the value of this work and service was $71,875.00, that it was paid $31,028.00 and that the balance due is $26,472.00 plus $2,060 CT Page 11655 for extras.
The defendants agreed that the plaintiff had done work in the job but contested the amount due. The plaintiff had documentation to back up its claim. The court believes the plaintiff.
Consequently, judgment may enter for the plaintiff to recover of the defendants $28,532.00 plus interest and costs.
Thomas J. O'Sullivan Trial Referee